Tom Glaze, Justice, dissenting. I respectfully dissent. The majority opinion holds that mere error by counsel in giving advice to a defendant is sufficient to establish that counsel’s performance was deficient. In doing so, it dilutes the test in Strickland v. Washington, 466 U.S. 668 (1984), for determining ineffective assistance of counsel. The Strickland court held that a guilty plea is attended by a strong presumption that counsel’s conduct falls within the range of reasonable professional assistance and that, if an error was made by the attorney, it must be one of such seriousness that the defendant was denied a fair proceeding, the outcome of which can be considered reliable. We have consistently followed Strickland in all cases where a collateral attack was made on a judgment by means of an allegation of ineffective assistance of counsel, including those cases where the alleged error by counsel concerned advice on parole eligibility. Pennington v. State, 294 Ark. 185, 741 S.W.2d 266 (1987); Garmon v. State, 290 Ark. 371, 719 S.W.2d 699 (1986); Haywood v. State, 288 Ark. 266, 704 S.W.2d 168 (1986). An error in counsel’s advice to the defendant which does not interfere with the defendant’s ability to voluntarily and intelligently choose to plead guilty is not enough to establish that counsel’s performance was deficient. But, even if it can be said that a serious error was made in this case in counsel’s advice on parole eligibility, a claim of prejudice must be supported by facts which the trial judge as trier of fact finds credible. Here, the defendant signed the plea agreement, and subsequently testified that she listened closely when the trial judge went over the agreement with her. She further testified that the court explained to her the range of penalties on each count. Nevertheless, petitioner now contends that she was relying entirely on counsel’s promise that she would not serve an extended sentence. The trial court, however, found her testimony unworthy of belief. This court should affirm the trial court’s findings as they were not clearly erroneous. Williams v. State, 272 Ark. 98, 612 S.W.2d 115 (1981). The court’s failure to do so breaks with all precedent this court has handed down when ruling on a petitioner’s claim that she or he erroneously relied on counsel’s advice concerning parole eligibility. Unfortunately, counsel, in this case, had an inappropriate relationship with his client at the time he represented her. Counsel’s misbehavior has affected, I think wrongfully, this court’s decision. While counsel’s relationship with petitioner is an appropriate subject matter for the Committee on Professional Conduct, this court’s review should focus on counsel’s legal conduct and whether there was factual substantiation to establish prejudice to the petitioner. The court’s decision today reduces the petitioner’s burden of proof for establishing that counsel’s performance was deficient and discounts the trial court’s findings on the witness’s credibility, a factor of great significance in this case. It will also, I believe, foster claims of ineffective assistance of counsel grounded on simple mistakes or indiscretions by counsel which are not central to the decision to admit guilt. In this way, the stability of pleas of guilt will be undermined. I would affirm.